Title: From John Adams to Thomas Welsh, 2 February 1796
From: Adams, John
To: Welsh, Thomas



My Dear Sir
Philadelphia Feb. 2. 1796

I thank you for your favour of the 25th Ult. and its Contents.
A Governor of a State in a Solemn Speech to both Houses, at the opening of a session, expressing a private Opinion only of a Treaty and that in the most rude insulting and unmeasured Language is such a Complication of Imbecility Hypocricy and Superannuation, As I never heard of.
I pray that my Country may take from me all temptation to remain in Office after the App before the Approach of Dotage shall take from me the Capacity of doing any thing but Mischief to the Public and dishonour to my Character.
Whatever Tenderness of Friendship I may feel for a Gadsden a Rutledge a Dickinson, a Warren or an Adams, with all of whom I have acted on the Public Stage in earlier Life, I am Stunned and astonished at their Vanity Presumption and Ignorance—I cannot but ascribe it to the Imbecility of and decrepitude of Age.
In their Solitudes, unable to read, to converse or to think, destitute of all the Information which Government possesses do they think to dictate and to domineer, like Pedagogues over School boys!
I wish you would write me oftener and more in detail.—
I am very happy to find that my Friend Dr Eustis has acquitted himself like a good Citizen and a wise and Upright Man upon this occasion. His first Thoughts and feelings on the Treaty I can easily account for, without the Smallest Imputation on his Motives Conduct or Character. His Ultimate Determination to leave the Thing where the Constitution has placed it does honour to his Head and Heart.
I wrote you about your and Mr Codmens Clover Seed and wait your Answer. My Regards where due
John Adams